 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                       ***
 7    DIANE McMAHON,                                             Case No. 2:17-cv-02418-RFB-PAL
 8                                             Plaintiff,                      ORDER
              v.
 9
      THE SHOPS AT SUMMERLIN NORTH, LP,
10
                                            Defendant.
11

12           This matter is before the court on the parties’ failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). The last extension of the discovery deadlines required the parties to file a joint
14   pretrial order required by LR 26-1(e)(5) no later than October 29, 2018.                See Minutes of
15   Proceedings (ECF No. 33). Dispositive motions that were filed were Withdrawn (ECF No. 39) on
16   October 18, 2018 stating that the parties had reached a settlement and that a stipulation to dismiss
17   “will follow”. However, more than three weeks have passed, and the parties have not yet filed a
18   stipulation to dismiss. Accordingly,
19           IT IS ORDERED that the parties shall have until November 28, 2018 to either file a
20   stipulation to dismiss or a joint pretrial order.
21           DATED this 14th day of November, 2018.
22

23
                                                                PEGGY A. LEEN
24                                                              UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                            1
